Voto concurrente emitido por el
Juez Asociado Señor Rebollo López.
Entendemos que es innecesaria y errónea la conclusión a la que llega el Tribunal en la opinión mayoritaria emitida a los efectos de que el “guardián-empleado” de la Administración Federal de Veteranos es, o cualifica como, el “funcionario del orden público” a que se refiere las disposiciones de la Regla 11 de las Reglas de Procedimiento Criminal, 34 L.PR.A. Ap. II.
Dados los hechos particulares del caso, somos del criterio que ello era un asunto que resultaba innecesario considerar y resolver; razón por la cual el pronunciamiento que a esos efectos contiene la opinión mayoritaria emitida técnicamente tiene las características de “obiter dictum”.
Ello no obstante, concurrimos con el resultado al que se llega en la opinión mayoritaria emitida, en vista de que el registro realizado en el presente caso por el referido “guardián-empleado” de la Administración Federal de Veteranos fue uno consentido por el apelante y por el fundamento de que la ley federal que crea el mencionado cargo faculta expresamente a dichos empleados a arrestar personas dentro de las facilidades y dependencias del hospital, que en nuestra jurisdicción opera la referida Adminis-tración Federal de Veteranos, por actos delictivos en que éstas incurren en violación tanto de leyes federales como locales.
En nuestro criterio, la opinión mayoritaria emitida es un ejemplo más de la creación, y aplicación innecesaria, de una norma de derecho —“pre pensada y enlatada”— a unos hechos que no “justifican” el establecimiento de la norma promulgada.